Name: Commission Regulation (EEC) No 1856/85 of 2 July 1985 amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables as regards the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 85 Official Journal of the European Communities No L 174/29 COMMISSION REGULATION (EEC) No 1856/85 of 2 July 1985 ' amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables as regards the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 In Regulation No 93/67/EEC Article 2a is hereby replaced by the following : ' Article2a In the case of apples, for the 1985/86 marketing year, the competent body may refer to a colori ­ metric scale and/or apply a starch regression test (iodine test) in order to verify that the requirement laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.' Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas Regulation (EEC) No 2162/84 (3) amended the quality standards for dessert apples and pears provided for in the Annex to Commission Regulation (EEC) No 1641 /71 (4) by laying down that the fruit must be sufficiently developed so that it can continue its maturing process and to attain the degree of ma ­ turity required in relation to the varietal characteris ­ tics ; Article 2 Whereas, in the case of apples, experience has shown that, in some cases, difficulties may be encountered in the task of verifying this state of development ; whereas, in order to facilitate the work of the control bodies, the methods to be used for judging this devel ­ opment should be specified ; Whereas Commission Regulation No 93/67/EEC of 3 May 1967 laying down initial provisions on the quality control of fruit and vegetables marketed within the Community (*) and Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provi ­ sions for the quality control of fruit and vegetables exported to third countries (6), as last amended by Regulation (EEC) No 2163/84 Q, should therefore be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, In Regulation (EEC) No 496/70 Article 3a is hereby replaced by the following : Article 3a In the case of apples for the 1985/86 marketing year, the competent body may refer to a colori ­ metric scale and/or apply a starch regression test (iodine test) in order to verify that the requirement laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.' Article 3 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5. 1984, p. 1 . 0 OJ No L 197, 27 . 7. 1984, p. 27. 4) OJ No L 172, 31 . 7 . 1971 , p. 1 . (*) OJ No 90, 10 . 5 . 1967, p . 1766/67. This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. ( «) OJ No L 62, 18 . 3 . 1970, p. 33 . 0 OJ No L 197, 27 . 7 . 1984, p. 29 . No L 174/30 Official Journal of the European Communities 4. 7 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President